DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20190081122).

As to claim 1, Kim discloses a display panel, comprising: 
a substrate (Fig. 3(100), [0038]); and 
a plurality of display elements over the substrate (Fig. 3), each comprising at least one first light-emitting element (Fig. 3(OLED2), Fig. 4(OLED2)) and at least one 
each of the at least one first light-emitting element (Fig. 3(OLED2)) comprises a first light-emitting layer (Fig. 3(23)) sandwiched between two first electrodes (Fig. 3(21, 22)), wherein the two first electrodes are configured to be respectively transparent and reflective so that the first light emitted by the first light-emitting layer transmits out of the first light-emitting surface of the display panel (Fig. 3: bottom surface of display 1); 
each of the at least one second light-emitting element (Fig. 3(OLED1)) comprises a second light-emitting layer (Fig. 3(13)) sandwiched between two second electrodes (Fig. 3(11, 12)), wherein the two second electrodes are configured to be respectively transparent and reflective so that the second light emitted by the second light-emitting layer transmits out of the second light-emitting surface of the display panel (Fig. 3: top surface of display 1); 
wherein: 
the first light-emitting surface (Fig. 3: bottom surface of display 1) is below the substrate (Fig. 3(100)); and 
the second light-emitting surface (Fig. 3: top surface of display 1) is over the substrate (Fig. 3(100)). 
As to claim 3, Kim teaches the display panel of claim 1, wherein each of the plurality of display elements further comprises a driving circuit, configured to provide 
As to claim 4, Kim teaches the display panel of claim 3, wherein the driving circuit is arranged between a substrate and one of the two second electrodes that is reflective, configured such that an orthographic projection of the driving circuit on the substrate is at least partially overlapped with an orthographic projection of the one of the two second electrodes on the substrate (Fig. 3). 
As to claim 5, Kim teaches the display panel of claim 3, wherein the driving circuit comprises a pixel compensation circuit, having a signal output terminal thereof electrically coupled to each of the at least one first light-emitting element and each of the at least one second light-emitting element such that each of the at least one first light-emitting element and each of the at least one second light-emitting element receives substantially same driving signals from the pixel compensation circuit (Figs. 3, 4). 
As to claim 8, Kim teaches the display panel of claim 1, wherein in each of the plurality of display elements, a number of the at least one first light-emitting element is equal to a number of the at least one second light-emitting element, wherein: an area of a first light-emitting region formed by each of the at least one first light-emitting element is substantially equal to an area of a second light-emitting region formed by each of the 
As to claim 9, Kim teaches the display panel of claim 8, wherein each of the plurality of display elements consists of one first light-emitting element (Fig. 3(OLED2), Fig. 4(OLED2)) and one second light-emitting element (Fig. 3(OLED1), Fig. 4(OLED1)). 
As to claim 10, Kim teaches the display panel of claim 1, wherein the at least one first light-emitting element in each of the plurality of display elements together form a plurality of first light-emitting elements, and the at least one second light-emitting element in each of the plurality of display elements together form a plurality of second light-emitting elements, wherein: the plurality of first light-emitting elements and the plurality of second light-emitting elements are alternately arranged (Fig. 3). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190081122).


Kim does not explicitly teach a number of the at least one first light-emitting element is different from a number of the at least one second light-emitting element. 
However, it is an obvious design choice to have a number of the at least one first light-emitting element is different from a number of the at least one second light-emitting element. 

8.	Claims 2, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190081122) in view of Lee et al. (US 9,173,272).

As to claim 2, Kim teaches the display panel of claim 1, wherein: in each of the at least one first light-emitting element (Fig. 3(OLED2)), the two first electrodes comprise a first anode (Fig. 3(21)) and a first cathode (Fig. 3(22)), wherein: 
the first anode (Fig. 3(21)), the first light-emitting layer (Fig. 3(23)), and the first cathode (Fig. 3(22)) are sequentially disposed; 
the first anode comprises a first transparent conductive material ([0066]); and 
the first cathode comprises a first reflecting conductive material ([0067]); and 
in each of the at least one second light-emitting element (Fig. 3(OLED1)), the two second electrodes comprise a second anode (Fig. 3(11)) and a second cathode (Fig. 3(12)), wherein: 

the second anode comprises a second reflecting conductive material ([0055]); and 
the second cathode comprises a second transparent conductive material ([0056]). 
Kim does not explicitly teach the first anode, the first light-emitting layer, and the first cathode are sequentially disposed over the substrate. 
Lee teaches the first anode, the first light-emitting layer, and the first cathode are sequentially disposed over the substrate (Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s display device by incorporating Lee’s idea of disposing the first anode, the first light-emitting layer, and the first cathode over the substrate in order to minimize thickness of the display device. 
As to claim 6, Kim (as modified by Lee) teach the display panel of claim 3, wherein the driving circuit comprises a pixel compensation circuit, a first control circuit and a second control circuit, wherein: 
the first control circuit is electrically coupled to a signal output terminal of the pixel compensation circuit and the at least one first light-emitting element respectively, and is configured to control whether or not the signal output terminal of the pixel 
the second control circuit is electrically coupled to the signal output terminal of the pixel compensation circuit and the at least one second light-emitting element respectively, and is configured to control whether or not the signal output terminal of the pixel compensation circuit is electrically connected to the each of the at least one second light-emitting element (Lee: Fig. 3). 
As to claim 11, Kim (as modified by Lee) teach the display panel of claim 2, wherein at least one pair of the first anode and the second anode, the first light-emitting layer and the second light-emitting layer, and the first cathode and the second cathode are arranged at a substantially same layer (Lee: Fig. 3). 
As to claim 12, Kim (as modified by Lee) teach the display panel of claim 2, wherein the first transparent conductive material comprises at least one of indium tin oxide (ITO) or indium zinc oxide (IZO) (Kim: [0055]: indium tin oxide (ITO), indium zinc oxide (IZO)). 
As to claim 13, Kim (as modified by Lee) teach the display panel of claim 2, wherein the second transparent conductive material comprises at least one of a magnesium-silver alloy or indium zinc oxide (IZO) (Kim: [0055]: magnesium (Mg), silver (Ag), indium zinc oxide (IZO)). 
indium zinc oxide (IZO), aluminum (Al)). 
As to claim 15, Kim (as modified by Lee) teach the display panel of claim 2, wherein the second reflecting conductive material comprises at least one of silver or a material having a stacked structure comprising silver and indium tin oxide (Kim: [0055]: silver (Ag), indium tin oxide (ITO)).

Allowable Subject Matter
7.	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628